J-A25010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    OTIS ADAM THOMAS III

                             Appellant               No. 1092 MDA 2017


         Appeal from the Judgment of Sentence imposed May 17, 2017
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No: CP-22-CR-0005913-2015

BEFORE: STABILE, J., MCLAUGHLIN, J. and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                     FILED: MARCH 10, 2022

        Appellant, Otis Adam Thomas III, appeals from his judgment of

sentence of 48-96 months’ imprisonment plus five years’ consecutive

probation for unlawful contact with a minor, indecent assault of a child,

corruption of minors and endangering the welfare of children.1 The record

indicates that the minor complainant, K.E., reported Appellant’s acts to a

therapist at Cornerstone Counseling, PC (“Cornerstone”) in Harrisburg.

Previously, we remanded this case to the trial court (while continuing to retain

jurisdiction) for in camera review of whether Cornerstone’s records are

privileged under the psychiatrist-patient privilege, 42 Pa.C.S.A. § 5944, and

the sexual assault counselor privilege, 42 Pa.C.S.A. § 5945.1. On remand,

the trial court concluded that some of the records were privileged and some


____________________________________________


1   18 Pa.C.S.A. §§ 6318, 3126, 6301, and 4304, respectively.
J-A25010-19



were not, but nothing in the non-privileged records entitled Appellant to relief.

We affirm.

      The trial court summarized the evidence adduced during trial as follows:

      At the time of trial, K.E.[] was 14 years old and lived with her
      grandparents. Before moving to her grandparent[s’] home, K.E.
      lived with her mother, [Appellant] and her younger brother. K.E.
      testified that she spent most of her time in her bedroom to avoid
      her mother and [Appellant], her stepfather, yelling at her. She
      testified that family members in the household rarely spoke to
      each other.

      K.E. recalled that the sexual contact by [Appellant] began when
      she was ten years old. She recalled being perplexed upon
      awakening one morning to find that all of her clothes had been
      removed. Following that incident, [Appellant] began grabbing or
      smacking her behind or touching her breast on top of her clothes
      when she passed him in the hallway of the home. [Appellant]’s
      sexual contact with K.E. would occur in the family room, where he
      would summon her by text and tell her to sit on his lap.
      [Appellant] removed K.E.’s clothes, touched her breasts and
      buttocks, and digitally penetrated her vagina. K.E. testified that
      [Appellant] touched her breast and vagina with his mouth. K.E.
      testified that [Appellant] touched her vagina with his mouth on
      more than one occasion, sometimes in her bedroom and
      sometimes in her parents’ bedroom. The contact occurred daily
      or every other day, typically when her mother was either sleeping,
      in the shower or outside the home. K.E. recalled an incident which
      occurred while her mother was in the shower when [Appellant]
      had K.E. sit on his lap on her bunkbed, with his boxer shorts pulled
      down. K.E. lifted herself up, by hanging onto the wood rail of the
      bed, to attempt to avoid contact with [Appellant]’s penis.
      [Appellant] left the room when K.E.’s mother got out of the
      shower.

      K.E. testified that she did not tell anyone of the abuse because
      she did not think anyone would believe her and because she
      viewed [Appellant] as a father figure from whom she wanted love.
      Although [Appellant] required K.E. to stay in her room most of the
      time, he increasingly allowed her out of her room to take her



                                      -2-
J-A25010-19


     shopping, out to eat or on his boat. [Appellant] occasionally told
     K.E. that he loved her.

     K.E.’s mother, Laura Thomas[,] testified that in 2009, following
     the birth of K.E.’s brother, problems arose in the marriage. Ms.
     Thomas testified that she suffered postpartum depression and had
     difficulty caring for the children. Ms. Thomas testified that
     [Appellant] was rarely home to help. In 2014, Ms. Thomas
     learned that [Appellant] was having an affair.

     In late September 2015, K.E. disclosed the abuse to a staff
     member at her school. Ms. Thomas received contact by either the
     police or Children and Youth Services. On September 29, 2015,
     the Lower Paxton Township Police Department received a report
     of child abuse and sexual assault of a victim, K.E. Police obtained
     authorization to conduct a one-party consent electronic intercept.
     With the consent of her grandmother, with whom she was living,
     K.E. agreed to participate. In a series of text messages, K.E.
     texted [Appellant] at the direction of detectives. K.E. asked
     [Appellant] to explain why he [had] touched her that way, to
     which [Appellant] responded, “I should not have done anything
     that made you uncomfortable. There’s no explanation for it. I
     understand that it is hard to ask feeling this way (sic). I should
     not have done anything to make this happen. You did nothing
     wrong!” In another message, [Appellant] stated, “I am sorry that
     this happened. Cannot express that enough.” [Appellant] also
     stated, “You’re fine. Nothing will happen again. You have my
     word” and “I do love you and want to make this better for you.
     There is no explanation I can give, so I need to know how to make
     this better for you.” The intercept concluded at 11:30 p.m. on
     September 30, 2015. Police arrested [Appellant] the following
     evening.

     When questioned by police, although [Appellant] initially
     expressed shock at the allegations, he proceeded to make
     admissions. [Appellant] admitted that he touched K.E.’s breasts
     and buttocks on top of her clothing and that when he walked into
     K.E.’s room and saw her in her underwear, “it made his mind
     wander.” [Appellant] admitted that while Ms. Thomas was in the
     shower, he touched K.E.’s bare breasts and vagina. He admitted
     to putting his mouth on K.E.’s breast and vagina and having her
     sit on his lap. [Appellant] told police that the touching occurred
     in K.E.’s bedroom or the living room while Ms. Thomas was in the
     shower. [Appellant] stated that K.E. was 11 years old at the time.

                                    -3-
J-A25010-19


      At one point during the interview, [Appellant] told police that he
      felt like he was going to be sick, that he was sorry for what he had
      done, and thought many times about “putting a gun in [his]
      mouth.”

      Following his arrest, [Appellant] texted Ms. Thomas to ask her to
      post bail for him and if they could reconcile. In those text
      messages, [Appellant] did not state that the abuse of which he
      was accused did not occur. In one text to Ms. Thomas, [Appellant]
      stated, referring to K.E., “she doesn’t want to hurt a fly, but she
      wanted to get this off her shoulders.”

      [Appellant] testified that the admissions made to police were
      taken out of context and that he made them because he feared
      ramifications if he did not agree with them.

Trial Court Opinion, 12/19/18, at 3-6.

      On November 22, 2015, Appellant was charged with committing sexual

offenses against K.E.     Prior to trial, Appellant filed a petition seeking

Cornerstone’s records relating to K.E.’s grandmother’s communications with

Cornerstone and all diagnoses, opinions, evaluations, observations, and

treatment plans relating to K.E. In response, the Commonwealth asserted

that Cornerstone’s records were privileged under the psychiatrist-patient

privilege under Section 5944 and the sexual assault counselor privilege under

Section 5945.1. In an order dated September 29, 2016, the trial court denied

Appellant’s petition.

      On February 13, 2017, following a three-day trial, the jury found

Appellant guilty of the above-mentioned offenses and not guilty of indecent

exposure, attempted rape, involuntary deviate sexual intercourse, and

aggravated indecent assault. The trial court subsequently imposed sentence,

and Appellant filed timely post-sentence motions challenging the weight of the


                                     -4-
J-A25010-19



evidence and the imposition of consecutive sentences, which the court denied

in an order docketed on June 7, 2017.

      Appellant filed a timely notice of appeal. On July 14, 2017, the trial

court ordered Appellant to file a Pa.R.A.P. 1925 statement within 21 days, but

Appellant did not file a Rule 1925 statement until October 11, 2017. In the

pro se Rule 1925 statement, Appellant argued that the court abused its

discretion by denying his motion for disclosure of Cornerstone’s records,

denying his challenge to the weight of the evidence, and imposing consecutive

sentences on Appellant’s counts of conviction.

      On October 16, 2017, Appellant’s attorney filed a petition for leave to

submit his Rule 1925 statement nunc pro tunc. Counsel stated that he had

drafted a Rule 1925 statement but admitted that his staff failed to file it. On

October 17, 2017, without ruling on the attorney’s petition, the trial court

issued a Rule 1925(a) opinion recommending dismissal of Appellant’s appeal

for lack of a timely Rule 1925(b) statement. The trial court did not address

the merits of any issue in Appellant’s pro se Rule 1925(b) statement.

      On November 27, 2017, Appellant filed his brief and reproduced record

in this appeal. By memorandum of September 18, 2018, we remanded with

instructions for the trial court to accept Appellant’s Rule 1925(b) statement

nunc pro tunc and to file a Rule 1925(a) opinion addressing the issues in

Appellant’s statement.

      On December 19, 2018, the trial court filed its opinion.          Without

reviewing the Cornerstone documents in camera, the court contended that it

                                     -5-
J-A25010-19



properly denied Appellant’s pretrial motion seeking their disclosure. The court

also claimed that Appellant waived his challenge to the weight of the evidence

due to the vagueness of his October 11, 2017 Rule 1925 statement. Finally,

the court reasoned that its sentence was a proper exercise of discretion.

      In his first argument on appeal, Appellant contended that the trial court

erred by denying his request for disclosure of records held by Cornerstone

Counseling    concerning     Cornerstone’s     communications     with    K.E.’s

grandmother and its diagnoses, opinions, evaluations, observations, and

treatment plans relating to K.E.     Appellant argued that these records fell

outside the scope of Pennsylvania’s psychiatrist-patient privilege, 42 Pa.C.S.A.

§ 5944, and the sexual assault counselor privilege, 42 Pa.C.S.A. § 5945.1. On

October 6, 2021, pursuant to Fisher v. Erie Insurance Exchange, 258 A.3d

451 (Pa. Super. 2021) (en banc), we remanded this case for in camera review

by the trial court whether these records were privileged under Sections 5944

and 5945.1. See Commonwealth v. Thomas, —A.3d—, 2021 WL 4593819,

*5-9 (Pa. Super. Oct. 6, 2021) (unpublished memorandum).             Our order

directed that either party could file a Rule 1925 statement within 21 days after

the court’s decision.

      On November 29, 2021, following in camera review, the trial court

entered detailed findings of fact and conclusions of law in which it held that

most of Cornerstone’s records were privileged, and that none of the non-

privileged material entitled Appellant to relief.




                                      -6-
J-A25010-19



      Appellant did not file a Rule 1925(b) statement within 21 days after the

court’s decision. On December 29, 2021, the trial court filed a Rule 1925(a)

opinion stating that neither Appellant nor the Commonwealth filed a Rule 1925

statement within 21 days, and therefore no further analysis was necessary

beyond its November 29, 2021 decision. Nine days later, on January 7, 2022,

Appellant filed an untimely Rule 1925(b) statement. The Rules of Appellate

Procedure do not address this precise situation. The closest that the Rules

come to addressing these circumstances is Rule 1925(c)(1), which provides

that when an appellant in a criminal case is ordered to file a Rule 1925

statement and fails to do so, such that the appellate court is convinced that

counsel has been per se ineffective, the appellate court shall remand the case

for the filing of a Rule 1925 statement nunc pro tunc and the filing of an

opinion by the judge. Under the present circumstances, we find a remand

unnecessary, since (1) Appellant ultimately filed an untimely Rule 1925

statement, (2) the trial court filed a Rule 1925 opinion on December 29, 2021,

(3) the Rule 1925 opinion incorporated by reference the court’s November 29,

2021 decision on the privilege issue, and (4) the November 29, 2021 decision

is sufficiently detailed to facilitate appellate review of the privilege issue.

Accordingly, we will proceed to the merits of this appeal.

      Appellant raises the following issues in his November 27, 2017 brief:

      A. Did the trial court err by denying the defense request for an in
      camera review and the disclosure of relevant diagnoses, opinions,
      evaluations, observations, and treatment plans that were not
      confidential communications protected from disclosure by 42
      Pa.C.S.A. § 5944[?]

                                     -7-
J-A25010-19



       B. Did the trial court err in denying [A]ppellant’s motion for a new
       trial when the jury’s verdict was against the weight of the evidence
       because the Commonwealth failed to meet its burden to sustain
       the alleged charges?

       C. Did the trial court abuse its discretion when it imposed
       consecutive sentences where [A]ppellant’s conduct was limited to
       a single incident and not so egregious as to warrant a four to eight
       (4-8) year sentence?

       D. Did the trial court err in denying [A]ppellant’s request to submit
       a concise statement of matters nunc pro tunc?2

Appellant’s Brief at 9.

       Appellant’s first argument concerns whether the trial court properly

denied his request for Cornerstone’s records on the basis of privileges in

Sections 5944 and 5945.1.           “Pennsylvania law does not favor evidentiary

privileges.” In re Subpoena No. 22, 709 A.2d 385, 388 (Pa. Super. 1998).

“Thus, courts should accept testimonial privileges only to the very limited

extent that permitting a refusal to testify or excluding relevant evidence has

a public good transcending the normally predominant principle of utilizing all

rational means for ascertaining the truth.” Commonwealth v. Stewart, 690

A.2d 195, 197 (Pa. 1997).

       A sexual offense defendant’s entitlement to an alleged victim’s records

held by an agency, hospital, rape crisis center or other third party depends

upon the scope of any privilege that may protect the confidentiality of the

victim’s records. Commonwealth v. Eck, 605 A.2d 1248, 1251 (Pa. Super.

____________________________________________


2 This issue is moot because this Court permitted Appellant to file a Rule 1925
statement nunc pro tunc in its order dated September 18, 2018.

                                           -8-
J-A25010-19



1992). In the case of statutory privileges such as Sections 5944 and 5945.1,

the scope of the privilege rests upon the language of the statute. Id. at 1252.

“Generally, in reviewing the propriety of a discovery order, our standard of

review is whether the trial court committed an abuse of discretion. However,

to the extent that appellate courts are faced with questions of law, [our] scope

of review is plenary.” Gormley v. Edgar, 995 A.2d 1197, 1202 (Pa. Super.

2010).

      The party asserting privilege against discovery of requested materials

bears the burden of proof of demonstrating that the materials are protected

from disclosure. Fisher, 258 A.3d at 461. The party invoking a privilege

must initially set forth facts showing that the privilege has been properly

invoked. Id. Once the invoking party has made the appropriate proffer, the

burden shifts to the party seeking disclosure to set forth facts showing that

disclosure should be compelled either because the privilege has been waived

or because an exception to the privilege applies. Id. If the party asserting

the privilege does not produce sufficient facts to show that the privilege was

properly invoked, the burden never shifts to the other party, and the material

is not deemed privileged. Id.

      42 Pa.C.S.A. § 5944, the psychotherapist-patient privilege, provides:

      No psychiatrist or person who has been licensed under the Act of
      March 23, 1972 (P.L. 136, No. 52) to practice psychology shall be,
      without the written consent of his client, examined in any civil or
      criminal matter as to any information acquired in the course of his
      professional services on behalf of such client. The confidential
      relationship and communications between a psychologist or


                                     -9-
J-A25010-19


       psychiatrist and his client shall be on the same basis as those
       provided or prescribed by law between an attorney and client.

Id. The purpose of this privilege is to “protect confidential communications

made and information given by the client to the psychotherapist in the course

of treatment.” Farrell v. Regola, 150 A.3d 87, 97-98 (Pa. Super. 2016); see

also Gormley v. Edgar, 995 A.2d 1197, 1204 (Pa. Super. 2010) (privilege

“aid[s] in the effective treatment of the client by encouraging the patient to

disclose information fully and freely without fear of public disclosure”).

       The psychotherapist-patient privilege applies only to “information

acquired in the course of [the psychiatrist’s or psychologist’s] professional

services on behalf of [the] client.” 42 Pa.C.S.A. § 5944. The privilege applies

not only to communications with the therapist but also to communications

with other individuals on the patient’s treatment team who are not themselves

psychotherapists. Commonwealth v. Cook, 231 A.3d 913, 922 (Pa. Super.

2020). Furthermore, under Section 5944’s second sentence, any exceptions

that   apply     to   the   attorney-client    privilege   also   apply   to   the

psychiatrist/psychologist-patient privilege. For example, any communications

between the patient and the therapist are not privileged if they are made in

the presence of third persons who are not part of the patient’s treatment team.

Cf. Commonwealth v. Mrozek, 657 A.2d 997, 998 (Pa. Super. 1995) (for

attorney-client privilege to apply, communication must relate to facts of which

attorney was informed by his client, without presence of strangers, for

purpose of securing either an opinion of law, legal services, or assistance in a

legal matter).

                                      - 10 -
J-A25010-19



      Section 5945.1, the sexual assault counselor privilege, provides in

relevant part:

      (a) Definitions.- As used in this section, the following words and
      phrases shall have the meanings given to them in this subsection:

      “Confidential communication.” All information, oral or written,
      transmitted between a victim of sexual assault and a sexual
      assault counselor in the course of their relationship, including, but
      not limited to, any advice, reports, statistical data, memoranda,
      working papers, records or the like, given or made during that
      relationship, including matters transmitted between the victim
      through the use of an interpreter.

      “Rape crisis center.” Any office, institution or center offering
      assistance to victims of sexual assault and their families through
      crisis intervention, medical and legal accompaniment and follow-
      up counseling.

      “Sexual assault counselor.” A person who is engaged in any office,
      institution or center defined as a rape crisis center under this
      section, who has undergone 40 hours of sexual assault training
      and is under the control of a direct services supervisor of a rape
      crisis center, whose primary purpose is the rendering of advice,
      counseling or assistance to victims of sexual assault.

      “Victim.” A person who consults a sexual assault counselor for the
      purpose of securing advice, counseling or assistance concerning a
      mental, physical or emotional condition caused or reasonably
      believed to be caused by a sexual assault. The term shall also
      include those persons who have a significant relationship with a
      victim of sexual assault and who seek advice, counseling or
      assistance from a sexual assault counselor concerning a mental,
      physical or emotional condition caused or reasonably believed to
      be caused by a sexual assault of a victim.

      (b) Privilege.-

      (1) No sexual assault counselor may, without consent of the
      victim, disclose the victim’s confidential oral or written
      communications to the counselor nor consent to be examined in
      any court or criminal proceeding.

                                     - 11 -
J-A25010-19



      (2) No co-participant who is present during the counseling may
      disclose a victim’s confidential communication made during the
      counseling session nor consent to be examined in any civil or
      criminal proceeding without the written consent of the victim.

42 Pa.C.S.A. § 5945.1.

      Section 5945.1 prohibits disclosure of any “confidential oral or written

communication” transmitted between the “victim of sexual assault” and a

“sexual assault counselor” in the course of their relationship, absent the

victim’s consent. It is an absolute privilege that is not overcome even by the

constitutional rights of a criminal defendant. V.B.T. v. Family Services of

Western Pennsylvania, 705 A.2d 1325, 1329 (Pa. Super. 1998).

      A “victim” is the person seeking consultation for a condition caused by,

or reasonably caused by, a sexual assault. 42 Pa.C.S.A. § 5945.1(a). Notably,

a “victim” also includes “those persons who have a significant relationship with

a victim of sexual assault” concerning a condition caused or reasonably

believed to be caused by a sexual assault of a victim.         A “sexual assault

counselor” is an individual who has undergone the training required under the

statute and who is under the control of a direct services supervisor of a rape

crisis center. Id. A “rape crisis center” is “any office, institution or center

offering assistance to victims of sexual assault and their families through crisis

intervention, medical and legal accompaniment and follow-up counseling.”

Id.




                                     - 12 -
J-A25010-19


      With this framework in place, we turn to the trial court’s decision that

most of the Cornerstone records sought by Appellant were privileged, and that

any non-privileged documents would not have changed the outcome of trial.

      The   trial   court   first   addressed   whether   K.E.’s   grandmother’s

communications with Cornerstone were privileged. Appellant asserted:

      It has been brought to [Appellant’s] attention that the initial
      disclosure of the alleged acts was made to a counselor during a
      therapy session on September 28, 2015 at Cornerstone
      Counseling, PC, 6011 Jonestown Road, Harrisburg, PA 17112
      [Cornerstone]. The defense has a good faith basis to believe that
      statements made to the therapist in that session and the records
      contain prior statements of the complaining witness regarding the
      alleged act. These statements are believed by the defense to
      contain information related to the complaining witness[’s] motive
      [to] fabricate the allegations and evidence of coaching by her
      mother and grandmother. Further, the defense has recently
      learned that the grandmother spent 4-5 hours with the counselor
      prior to the session on 28 September when the accusation was
      made.

Petition, ¶ 3. Following in camera review, the trial court determined that no

relief was due. In particular, the court found that (1) while K.E.’s grandmother

attended an initial intake meeting on September 26, 2015, it was impossible

to attribute any statements to her, (2) the sole statement during the intake

meeting that was tenuously attributable to K.E.’s grandmother merely

concerned K.E.’s negative perception of her mother, (3) K.E.’s grandmother

did not attend any other meetings at Cornerstone, and (4) there was no

evidence that K.E.’s grandmother, or any other person, attempted to coach

K.E. into fabricating evidence against Appellant.         Findings of Fact and

Conclusions of Law (“Findings”), at 3-5. The court concluded that nothing was


                                       - 13 -
J-A25010-19



subject to disclosure because there was no information relevant to K.E.’s

motion to fabricate or evidence of coaching. Id. at 5. Furthermore, the court

held that even if there were any non-privileged communications by K.E.’s

grandmother, Appellant did not suffer prejudice from their non-disclosure,

because the other evidence of guilt was overwhelming, including K.E.’s

detailed description of abuse, Appellant’s apology during a telephone

conversation with K.E. for touching her the way he did, his admission that he

put his mouth on K.E.’s bare breasts and vagina, and his statement that he

thought many times of putting a gun in his mouth. Findings at 6. We agree

with the trial court’s determination of no prejudice. The record confirms the

trial court’s conclusion that the other evidence against Appellant was

overwhelming.

       Appellant also sought Cornerstone records of diagnoses, opinions,

evaluations, observations, and treatment plans relating to K.E. Following in

camera review, the trial court held that all handwritten information in records

from K.E.’s meetings at Cornerstone on September 28, 2015, October 15, 23,

26, and 29, 2015, and November 2 and 9, 2015 were privileged under Sections

5944 and 5945.1, because they consisted of K.E.’s statements to a

psychologist and/or sexual assault counselor.3 Id. at 9. The court held that

certain items were not privileged, including (1) the typed portions of the

records on these dates by sexual assault counselors, (2) a discharge summary
____________________________________________


3 The court did not state whether the psychologist and sexual assault
counselor were the same individual or different individuals.

                                          - 14 -
J-A25010-19



on February 27, 2015, and (3) a November 5, 2015 meeting (because K.E.’s

mother attended the meeting along with K.E. Id. Ultimately, however, the

court ruled that Appellant did not suffer prejudice from non-disclosure of non-

privileged materials, because (once again) the other evidence against

Appellant was overwhelming.     As we did above, we agree with the court’s

finding of no prejudice because the record supports its determination that the

other evidence against Appellant was overwhelming.

      For these reasons, we hold that Appellant’s argument concerning the

Cornerstone records does not entitle him to relief.

      In his next argument, Appellant challenges the weight of the evidence

adduced during trial. Appellant seeks a new trial on the ground that K.E.’s

testimony “was so inconsistent, contradictory, confusing, and unreliable that

the jury's verdict can only be said to have been based on conjecture and

surmise . . .” Appellant’s Brief at 33. In its December 19, 2018 opinion, the

trial court contended that Appellant waived his challenge to the weight of the

evidence due to the vagueness of his October 11, 2017 Rule 1925 statement.

We agree.

      We begin by reciting the weight of the evidence claim in Appellant’s

post-sentence motions. There, he stated:

      The Commonwealth rested primarily on the information provided
      by the complaining witness whose testimony was so inconsistent,
      contradictory, confusing, and unreliable that the jury’s verdict can
      only be said to have been based on conjecture and surmise and
      therefore, justice should be afforded another opportunity to
      prevail. Further, the jury’s finding that there was not a continuing
      course of conduct was directly inconsistent with the testimony of

                                     - 15 -
J-A25010-19


      the complaining witness further undermining the weight of the
      evidence.

Appellant’s Post-Sentence Motions, at ¶ 14.

      In his Rule 1925 statement, Appellant recited the same claim with the

deletion of a phrase at the end of the first sentence:

      The Commonwealth rested primarily on the information provided
      by the complaining witness whose testimony was so inconsistent,
      contradictory, confusing, and unreliable that the jury’s verdict can
      only be said to have been based on conjecture and further, the
      jury’s finding that there was not a continuing course of conduct
      was directly inconsistent with the testimony of the complaining
      witness further undermining the weight of the evidence.

Appellant’s Rule 1925 statement, at ¶ 1.

      In his appellate brief, Appellant developed, to some extent, an argument

relating to the first half of the weight claim in his Rule 1925 statement.

Nothing in his brief related to the second half of his weight claim.

      When a concise statement contains issues that are too vague for the

trial court to ascertain the nature of the claim to be raised on appeal, this

Court has found those issues waived. In Commonwealth v. Lord, 719 A.2d

306 (Pa. 1998), our Supreme Court held that issues not included in a Rule

1925(b) statement are deemed waived on appeal, reasoning:

      The absence of a trial court opinion poses a substantial
      impediment to meaningful and effective appellate review. Rule
      1925 is intended to aid trial judges in identifying and focusing
      upon those issues which the parties plan to raise on appeal. Rule
      1925 is thus a crucial component of the appellate process.

Id. at 308. “When the trial court has to guess what issues an appellant is

appealing, that is not enough for meaningful review.” Commonwealth v.



                                     - 16 -
J-A25010-19



Dowling, 778 A.2d 683, 686 (Pa. Super. 2001). “When an appellant fails

adequately to identify in a concise manner the issues sought to be pursued on

appeal, the trial court is impeded in its preparation of a legal analysis which is

pertinent to those issues.” Estate of Daubert, 757 A.2d 962, 963 (Pa. Super.

2000). “In other words, a Concise Statement which is too vague to allow the

court to identify the issues raised on appeal is the functional equivalent of no

Concise Statement at all.” Dowling, 778 A.2d at 686.

      We find that two other decisions warrant further comparison to inform

our conclusion in this matter. In Commonwealth v. Seibert, 799 A.2d 54

(Pa. Super. 2002), the defendant’s Rule 1925(b) statement “merely stated

that ‘[t]he verdict of the jury was against the weight of the credible evidence

as to all of the charges.’” Id. at 62. The trial court dismissed the defendant’s

weight claim summarily without addressing any specific weight of the evidence

issue. Based on the foregoing, this Court found the weight claim too vague

to permit review, even though he raised specific reasons in his brief as to how

the verdict was against the weight of the evidence. Id.

      More recently, in Commonwealth v. Rogers, 250 A.3d 1209 (Pa.

2021), a rape case involving three victims, the defendant claimed in his Rule

1925(b) statement:

      The verdicts were so contrary to the weight of the evidence as to
      shock one’s sense of justice, where [A.P.’s], [M.H.]’s and [C.B.]’s
      testimony was vague, inconsistent and incredible. New trials
      should have been granted in the interests of justice so that right
      may prevail, as the fact finder's verdict based upon such
      testimony was speculative and conjectural.


                                     - 17 -
J-A25010-19



Id. at 1223. Our Supreme Court concluded that this statement was not too

vague to permit review because the issue was “readily understandable from

context” because of the detailed multi-paragraph weight claim in the

defendant’s post-sentence motions that delineated the flaws in each victim’s

testimony.4 Id. at 1224.

____________________________________________


4   The Rogers defendant’s post-sentence motions stated in relevant part:

        7. Petitioner contends that the testimony of [A.P.] was so
        contradictory and inconsistent that the verdict was against the
        weight of the evidence. [A.P.] gave two different accounts of how
        she arrived at the location where she claimed to be assaulted, two
        different locations where the assault occurred, two different
        explanations for how she sustained her injuries, and inconsistent
        testimony of how or when her property was lost or taken.

        8. Petitioner likewise contends that the testimony of [M.H.] was
        against the weight of the evidence. The testimony of [M.H.] was
        incredible based on inconsistencies, her drug usage, and that [sic]
        it generally made no sense. Petitioner contends that the
        circumstances of how and when [M.H.] reported the incident
        further call her credibility into question. ...

        9. Petitioner contends that the evidence presented as to [C.B.]
        was ... against the weight of the evidence. Petitioner concede[d]
        that he had consensual sexual relations with [C.B.], which he
        claimed was as a result of an agreement to commit prostitution,
        but denied beating her. During her testimony, [C.B.] maintained
        that she did not know her assailant and that their conversation
        was limited prior to the assault. It is undisputed that [C.B.] was
        “a little tipsy” celebrating her birthday, and lived a few blocks
        away from the area of the physical assault. Petitioner spoke to
        the police and testified that he told them her name, that it was
        her birthday, that she had been drinking, and that the sexual
        interaction happened not in an alley, but on a porch, in a location
        that Petitioner contends was very close to [C.B.’s] home.
(Footnote Continued Next Page)


                                          - 18 -
J-A25010-19


       The present case is more like Seibert than Rogers. As in Seibert, the

weight claim in Appellant’s Rule 1925 statement consists of generic assertions

and is devoid of specific detail. Unlike Rogers, Appellant’s weight claim does

not become readily understandable through review of his post-sentence

motions, because the weight claim in Appellant’s post-sentence motions is

virtually identical to his Rule 1925 statement. Thus, the trial court could only

guess at the contours of this claim when it authored its Rule 1925 opinion.

Although Appellant later fleshed out the first sentence of his weight claim in

his appellate brief, this was of no help to the trial court when it prepared its

opinion.    Our role as an appellate court reviewing a weight claim is to


____________________________________________


       Petitioner also gave the amount of money paid to [C.B.] as
       $40.00, taken from the MAC machine as described by [C.B.]; this
       was coincidentally the amount of money [C.B.] claimed was taken.
       When questioned by police, Petitioner gave a statement
       containing all of the information about [C.B.], which he testified
       to at trial. Petitioner contends that the only way he could possibly
       have had all of that information was that he had indeed had some
       protracted conversation with her on the date in question.

       10. Petitioner contends that the agreed upon evidence, that DNA
       comparisons showed the presence of DNA in a sperm fragment
       from an unidentified male, lends credibility to the proposition that
       although Petitioner engaged in sexual intercourse with [C.B.], so
       did another unidentified male. Petitioner contends that it was the
       other male who also beat [C.B.] again consistent with Petitioner’s
       statement to the police and testimony at trial. The question of
       whether [C.B.] was sexually active at the time prior to the assault
       was initially answered differently from the trial, when the
       prosecution attempted to discount the unknown sperm fraction.
       ...

Id. at 1222 (with minor revisions).

                                          - 19 -
J-A25010-19


determine whether the trial court abused its discretion in addressing a weight

claim. See, Commonwealth v. Widmer, 774 A.2d 745 (Pa. 2000) (appellate

review of weight claim is review of exercise of discretion, not of underlying

question whether verdict is against weight of the evidence). Where, as here,

the trial court is disadvantaged to review a weight claim, we likewise are at a

disadvantage to review the trial court’s exercise of discretion. Accordingly,

we conclude that Appellant waived his weight issue.

      In his final argument, Appellant contends that the trial court abused its

discretion in imposing consecutive sentences.     According to Appellant, the

court should have considered all of Appellant’s crimes as a single act, since

the jury found that “there was no[] continuing course of conduct.” Appellant’s

Brief at 36. We disagree.

      To reach the merits of a discretionary sentencing issue, we must conduct

a four-part analysis to determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issue; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence [in accordance
      with 2119(f)]; and (4) whether the concise statement raises a
      substantial question that the sentence is appropriate under the
      sentencing code... [I]f the appeal satisfies each of these four
      requirements, we will then proceed to decide the substantive
      merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042-43 (Pa. Super. 2014).

Appellant satisfied the first three of these requirements, so we must determine

whether his objection to consecutive sentences raises a substantial question.


                                     - 20 -
J-A25010-19


      This Court has observed:

      A court’s exercise of discretion in imposing a sentence
      concurrently or consecutively does not ordinarily raise a
      substantial question. Rather, the imposition of consecutive rather
      than concurrent sentences will present a substantial question in
      only the most extreme circumstances, such as where the
      aggregate sentence is unduly harsh, considering the nature of the
      crimes and the length of imprisonment.

      [An appellant] may raise a substantial question where he receives
      consecutive sentences within the guideline ranges if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive sentence;
      however, a bald claim of excessiveness due to the consecutive
      nature of a sentence will not raise a substantial question.

Commonwealth v. Swope, 123 A.3d 333, 338-39 (Pa. Super. 2015)

(citations and quotation marks omitted).

      In this case, Appellant does not claim that he was sentenced outside the

Sentencing Guidelines. Furthermore, as the Commonwealth points out, his

maximum sentence of eight years’ imprisonment is well within the aggregate

statutory maximum of twenty-six years. Nor do we see nothing that indicates

that the imposition of consecutive sentences was “clearly unreasonable” or

“unduly harsh.” Id. Thus, Appellant fails to raises a substantial question as

concerning the discretionary aspects of his sentence.

      Even assuming that Appellant raises a substantial question, his claim

lacks substance. “[W]here the trial court is informed by a pre-sentence report,

it is presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

                                     - 21 -
J-A25010-19


(Pa. Super. 2009).      The sentencing transcript reflects that the court

considered Appellant’s pre-sentence report along with defense counsel’s

arguments. Furthermore, Appellant’s claim that the jury found no continuing

course of conduct is misleading. The jury did not find a course of conduct on

two counts, indecent assault of a child and endangering the welfare of a child.

In the other two counts of conviction, unlawful contact with a minor and

corruption of minors, the jury did not address whether there was a course of

conduct. The evidence of record indicates that Appellant engaged in a course

of conduct as to these latter offenses.      Finally, the trial court properly

determined that Appellant should not receive a “volume discount” by having

all sentences run concurrently. Trial Ct. Op. at 14.

      Based upon the deferential standard this Court must apply regarding

consecutive sentences and the trial court’s rationale for its sentence, we find

that the trial court acted within its discretion by imposing consecutive

sentences for Appellant’s convictions.




                                    - 22 -
J-A25010-19


      Judgment of sentence affirmed.

      Judge Musmanno did not participate in the consideration or decision of

this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2022




                                   - 23 -